Title: To James Madison from Thomas John Gantt, 23 August 1821
From: Gantt, Thomas John
To: Madison, James


                
                    Dear Sir,
                    Charleston 23rd. August 1821
                
                By a resolve of the 76 Association, made in consequence of their high regard for your republican principles, and gratitude for the services you have rendered the nation I send you a copy of Mr. Elliotts oration, delivered before that Society on the last 4th. of July. I also send you a copy of Mr. Ramsays delivered the year previous. I am aware that you should have recd. the latter long since, and can only say (in excuse for its not being sent) that I had not at that time the honor of being on the committee. I am with sentiments of great respect your Huml. Servt.
                
                    Thomas John Gantt
                    Chairman comee. arrangets.
                    76. Association
                
            